                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

JANINE JAMES, M.D.,

             Plaintiff,                          No. 20-cv-4010
                                                 Judge Franklin U. Valderrama
v.

TCA HEALTH, INC, and
VERONICA E. CLARKE, in her
individual capacity,

             Defendants.


                           MEMORANDUM OPINION AND ORDER

       Plaintiff Dr. Janine James (Dr. James) was the Chief Medical Officer at TCA

Health, Inc. (TCA). Dr. James reported to Veronica E. Clarke (Ms. Clarke), TCA’s

Chief Executive Officer. Dr. James alleges that while employed at TCA, she was

subjected to race and age discrimination. Dr. James has filed a five-count Complaint

against TCA and Ms. Clarke (collectively, Defendants), alleging 42 U.S.C. § 2000e

(Title VII) race discrimination against TCA (Count I); 42 U.S.C. § 1981 race

discrimination against all Defendants (Count II); 29 U.S.C. § 621 (ADEA) age

discrimination against TCA (Count III); retaliation under 42 U.S.C. § 1981, Title VII,

and the ADEA against TCA (Count IV); and retaliation under the Illinois

Whistleblower Act (IWA) against TCA (Count V). R. 1, Compl. 1




1Citations
         to the docket are indicated by “R.” followed by the docket number or filing name,
and where necessary, a page or paragraph citation.
       Defendants’ Partial Motion to Dismiss Counts I, II, IV and V of Dr. James’s

Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6) is before the Court.

R. 12, Mot. Dismiss. For the reasons that follow, Defendants’ motion is granted as to

Count IV as it relates to retaliation based on race discrimination under Title VII and

Section 1981 and as to Count V, and denied as to Counts I and II and Count IV as it

relates to retaliation based on age discrimination under the ADEA.

                                           Background

       Dr. James is a 66-year-old African American female. Compl. ¶ 1. 2 In September

2018, she was hired as TCA’s Chief Medical Officer. Id. ¶ 13. As Chief Medical Officer,

Dr. James was responsible for clinical decisions, nursing staff, and patient care. Id.

¶¶ 14, 68. Dr. James reported to Ms. Clarke, TCA’s CEO. Id. ¶¶ 15–16. Dr. James

alleges that Ms. Clarke made decisions that put patients in danger and placed the

facility itself in danger of closing. Id. ¶ 16. Dr. James raised concerns regarding

inadequate staffing, misuse of donated funds, and patient safety issues to Ms. Clarke

on multiple occasions. Id. ¶¶ 17, 69. Ms. Clarke constantly demeaned and

disrespected Dr. James for her opinions regarding staffing and safety. Id. ¶ 18. After

raising her concerns, Dr. James was threatened with adverse employment actions.

Id. ¶ 70.

       Ms. Clarke also made discriminatory comments about Dr. James, including

comments suggesting that Dr. James was ineffective at her job because of her age.



2The Court accepts as true all the well-pleaded facts in the Complaint and draws all
reasonable inferences in favor of Dr. James. Platt v. Brown, 872 F.3d 848, 851 (7th Cir. 2017).



                                              2
Id. ¶ 19. Ms. Clarke made comments about Dr. James’s age in the presence of TCA

Human Resources (HR) representatives, but was not disciplined for her comments.

Id. ¶¶ 20–21. Dr. James alleges that she complained to HR about a March 2019

statement Ms. Clarke made to her about being “too old to perform her job.” Id. ¶ 60.

Dr. James also alleges that Defendants discriminated against her, “on the basis of

her race by, among other things, treating others outside her protected class far more

favorably than Dr. James, being unsupportive of her work, ignoring her complaints

regarding patient safety issues, and terminating her employment without good

cause.” Id. ¶¶ 31, 40.

       In June 2019, 3 Dr. James was informed that she would be terminated effective

September 10, 2019. R. 1-4, 8/6/2019 Letter at 5. After July 2019, Dr. James’s hours

were reduced but her responsibilities remained the same. Compl. ¶ 23. On August 6,

2019, Dr. James emailed her alderman in which she lays out her “serious concerns”

about TCA’s operation. 8/6/2019 Email. Dr. James’s listed concerns include proper

patient care, firing of qualified staff, and Ms. Clarke’s comment that Dr. James was

too old to perform her duties. Id. On August 7, 2019, Dr. James also emailed her state

representative raising similar concerns about patient care, TCA’s operation, and

harassment of TCA’s staff. R. 1-5, 8/7/2019 Email. Additionally, on September 1,


3In the Complaint, Dr. James alleges that she was informed of her termination in July 2019.
Compl. ¶ 22. However, given that Dr. James attached a letter that she wrote as an exhibit to
the Complaint, in which she stated that she was notified of her termination in June 2019,
8/6/2019 Letter at 5, the Court relies on the date in the letter. See N. Indiana Gun &
Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 454 (7th Cir. 1998) (“It is a well-settled
rule that when a written instrument contradicts allegations in the complaint to which it is
attached, the exhibit trumps the allegations.”); see also Thompson v. Illinois Dep’t of Pro.
Regul., 300 F.3d 750, 754 (7th Cir. 2002).


                                               3
2019, Dr. James sent a similar letter to the Illinois Bureau of Primary Care, outlining

her concerns with TCA’s patient care and improper use of donated funds. R. 1-3,

9/1/2019 Email; Compl. ¶ 24. Dr. James was terminated September 10, 2019. Compl.

¶ 25.

        Dr. James subsequently filed a five-count Complaint against Defendants

alleging race discrimination against TCA (Count I); race discrimination against all

Defendants (Count II); age discrimination against TCA (Count III); retaliation based

on reports of race and age discrimination against TCA (Count IV), and retaliation

under the Illinois Whistleblower Act against TCA (Count V). Compl. Defendants’

Partial Motion to Dismiss Counts I, II, IV and V of Dr. James’s Complaint pursuant

to Federal Rule of Civil Procedure 12(b)(6) is before the Court.

                                  Standard of Review

        A motion to dismiss under Rule 12(b)(6) challenges the sufficiency of the

complaint. Hallinan v. Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811,

820 (7th Cir. 2009). Under Rule 8(a)(2), a complaint must include only “a short and

plain statement of the claim showing that the pleader is entitled to relief.” FED. R.

CIV. P. 8(a)(2). To survive a motion to dismiss, a complaint need only contain factual

allegations, accepted as true, sufficient to “state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. The allegations “must be enough




                                            4
to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555. The

allegations that are entitled to the assumption of truth are those that are factual,

rather than mere legal conclusions. Iqbal, 556 U.S. at 678–79.

                                         Analysis

   I.      Race discrimination under Title VII and 1981 (Counts I and II)

        In Counts I and II, Dr. James alleges race discrimination under Title VII and

42 U.S.C. § 1981. Title VII prohibits an employer from discriminating against an

employee based on her race. 42 U.S.C. § 2000e-2(a). Section 1981 “guarantees equal

rights to all citizens regardless of race and in the context of employment provides that

all people have the ‘same right . . . to make and enforce contracts . . . as is enjoyed by

white citizens.” Morris v. BNSF Ry. Co., 969 F.3d 753, 758 (7th Cir. 2020) (quoting

42 U.S.C. § 1981(a)). Title VII and Section 1981 have the same liability standards.

Id.; see also Humphries v. CBOCS West, Inc., 474 F.3d 387, 403–04 (7th Cir. 2007),

aff’d, 553 U.S. 442 (2008). Accordingly, the Court considers Dr. James’s Title VII and

Section 1981 claims together.

        To state a claim for discrimination based on race under both Title VII and

Section 1981, a plaintiff must allege: (1) that he or she is member of a protected class,

(2) performed his or her job satisfactorily, (3) suffered an adverse employment action,

and (4) was treated less favorably than a similarly situated employee outside of that

protected class. Nichols v. Michigan City Plant Planning Dep’t., 755 F.3d 594, 604–

05 (7th Cir. 2014). “Adverse employment actions . . . generally fall into three

categories: (1) termination or reduction in compensation, fringe benefits, or other




                                            5
financial terms of employment; (2) transfers or changes in job duties that cause an

employee’s skills to atrophy and reduce future career prospects; and (3) unbearable

changes in job conditions, such as a hostile work environment or conditions

amounting to constructive discharge.” Barton v. Zimmer, Inc., 662 F.3d 448, 453–54

(7th Cir. 2011). The Court addresses Dr. James’s race discrimination claims against

TCA and Ms. Clarke separately.

   A. Title VII and Section 1981 Claims against TCA (Counts I and II)

      TCA argues that Dr. James fails to state claims against TCA in Counts I and

II because Dr. James fails to (1) sufficiently plead an adverse employment action

apart from her termination, and (2) connect her termination and alleged

mistreatment to any race-based animus. R. 14, Memo. Dismiss at 5–6. TCA contends

that Dr. James’s allegations of race discrimination are merely conclusory. Id. at 5.

      At the outset, it bears noting that the Seventh Circuit has repeatedly

emphasized that the pleading requirement for employment discrimination claims is

minimal. Tomayo v. Blagojevich, 526 F.3d 1074, 1085 (7th Cir. 2008) (“In these types

of cases, the complaint merely needs to give the defendant sufficient notice to enable

him to begin to investigate and prepare a defense.”); Clark v. Law Office of Terrence

Kennedy, Jr., 709 F. App’x 826, 828 (7th Cir. 2017) (“The pleading requirement for

employment-discrimination claims is minimal. A plaintiff need only identify the type

of discrimination, when it occurred, and by whom.”); Tate v. SCR Med. Transp., 809

F.3d 343, 346 (7th Cir. 2015) (confirming that the pleading standard in employment

discrimination cases is “undemanding”); Carlson v. CSX Transportation, Inc., 758




                                          6
F.3d 819, 827 (7th Cir. 2014) (“Employers are familiar with discrimination claims and

know how to investigate them, so little information is required to put the employer

on notice of these claims.”).

       It is undisputed that Dr. James has adequately alleged that she is a member

of a protected class (African American) and that she performed her job satisfactorily.

See Compl. ¶¶ 1, 31, 40; Memo. Dismiss at 5–6. TCA also does not dispute that Dr.

James’s termination constitutes an adverse employment sufficient to support a Title

VII or Section 1981 claim. Memo. Dismiss at 6. However, TCA argues that, to the

extent that Dr. James attempts to rely on allegations of discrimination other than

her termination, specifically, “treating others outside her protected class far more

favorably than Dr. James, being unsupportive of her work, [and] ignoring her

complaints regarding patient safety issues,” she fails to plead an adverse employment

action. Id. (citing Smart v. Ball State University, 89 F.3d 437, 441 (7th Cir. 1996)

(“[N]ot everything that makes an employee unhappy is an actionable adverse

action.”)). The Court agrees. Moreover, Dr. James did not respond to TCA’s argument

that any allegations apart from her termination do not constitute an actionable

adverse employment action. See generally R. 14, Resp. Memo. She therefore has

waived the argument. See Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010)

(“Failure to respond to an argument . . . results in waiver.”).

      But as noted above, Dr. James alleges that she was terminated because of her

race. Compl. ¶¶ 31, 40 (“Defendants discriminated against Dr. James on the basis of

her race by . . . terminating her employment without good cause.”). Seventh Circuit




                                           7
case law teaches that such an allegation suffices to overcome a motion to dismiss. In

short, the Court finds, in viewing the allegations of the Complaint in the light most

favorable to Dr. James, and drawing all reasonable inferences in her favor, that Dr.

James adequately alleges a Title VII and Section 1981 race discrimination claim

against TCA based on her termination. Therefore, Defendants’ motion to dismiss

Counts I and II as to TCA is denied.

   B. Section 1981 Claim against Ms. Clarke individually (Count II)

      In Count II, Dr. James seeks to hold Ms. Clarke individually liable for race

discrimination under 42 U.S.C. § 1981. Ms. Clarke argues that Dr. James does not

plead a sufficient nexus between the adverse employment action of termination and

Ms. Clarke’s actions. Memo. Dismiss at 6–7.

      Section 1981, unlike Title VII, permits individual liability if the individual

participated in the statutory violation. Musikiwamba v. ESSI, Inc., 760 F.2d 740,

753–54 (7th Cir. 1985). “The individual defendant must be personally involved, which

can mean acquiesce[ing] in some demonstrable way to the alleged constitutional

deprivation; or if the conduct causing the constitutional deprivation occurred at his

direction or with [his] knowledge and consent.” Guster-Hines v. McDonald’s USA,

LLC, 2021 WL 2633303, at *8 (internal citations and quotations omitted).

      Here, Dr. James alleges that Ms. Clarke, TCA’s CEO, has authority to hire and

fire. Compl. ¶ 39; Mot. Dismiss Memo at 7. Dr. James further alleges that she

reported to Ms. Clarke. Id. ¶ 15. She also claims that Ms. Clarke told her at least once

that she was “too old to perform her job duties.” Id. ¶¶ 19, 60. Admittedly, while Dr.




                                           8
James does not specifically allege that Ms. Clarke was involved in her termination, a

reasonable inference from the facts alleged is Ms. Clarke was “personally involved”

in the termination of Dr. James, as TCA’s Chief Medical Officer. At this juncture, that

is sufficient. See, e.g., Guster-Hines, 2021 WL 2633303, at *8 (denying motion to

dismiss individual race discrimination claim against CEO where plaintiffs alleged

that he “openly targeted [plaintiff] for elimination before her termination” despite

defendant’s argument that “he did not personally cause, participate, or acquiesce in

any adverse employment action against the Plaintiffs”); c.f. Rainey v. Lipari Foods,

Inc., 2014 WL 4182662, at *2 (N.D. Ill. Aug. 20, 2014) (dismissing individual age and

race discrimination claims against CEO where it was “not plausible” that he

personally would have taken part in hiring employees other than plaintiff).

         In sum, the Court finds that in viewing the allegations of the Complaint in the

light most favorable to Dr. James, and drawing all reasonable inferences in her favor,

that Dr. James adequately pleads a Section 1981 race discrimination claim against

Ms. Clarke individually. Therefore, the motion to dismiss Count II as to Ms. Clarke

is denied.

   II.       Retaliation Claim against TCA under Title VII, Section 1981, and
             the ADEA (Count IV)

         In Count IV, Dr. James alleges that TCA retaliated against her after she made

“allegations about race and age discrimination” and complained to HR about Ms.

Clarke’s statement that Dr. James was too old to perform her job. Compl. ¶¶ 60–61.

To state a retaliation claim, a plaintiff must allege that he or she is (1) an employee

that has (2) suffered a materially adverse action (3) because he or she engaged in



                                            9
protected activity. Shott v. Katz, 829 F.3d 494, 497 (7th Cir. 2016). An employee

engages in a “protected activity” when he or she “oppos[es] impermissible

discrimination.” Smith v. Bray, 681 F.3d 888, 896 (7th Cir. 2012).

      TCA argues that Dr. James’s retaliation claim as to race fails because Dr.

James does not allege that she engaged in any protected activity related to race

discrimination. Memo. Dismiss at 7–8. To adequately plead a retaliation claim, a

plaintiff must plead “some specific speech or conduct by the plaintiff [that] led to the

termination.” E.E.O.C. v. Concentra Health Services, Inc., 496 F.3d 773, 781 (7th Cir.

2007) (quoting Kyle v. Morton High Sch., 144 F.3d 448, 454 (7th Cir. 1998)). The Court

agrees with TCA that Dr. James fails to allege that she was engaged in any protected

activity related to race discrimination. The extent of Dr. James’s allegations related

to reporting race discrimination are that she was “terminated after Defendants were

aware of . . . the allegations of race . . . discrimination.” Compl. ¶ 61. However, the

Complaint includes no information about the “allegations of race discrimination”—

including whether they were made to HR or another officer or employee at TCA.

Although a plaintiff pleading a claim for retaliation need not plead much detail, the

bare allegations in the Complaint are insufficient to put TCA on notice of what

protected activity Dr. James engaged in. See Concentra Health Services, 496 F.3d at

781–82.

      As to retaliation based on age discrimination, TCA argues that Dr. James’s

claim also fails because it is too vague and it is unclear whether she complained to

HR before learning of her impending termination in June 2019. Memo. Dismiss at 8.




                                          10
Unlike her retaliation claim based on race, here Dr. James alleged “some specific

description” of her protected conduct as to age discrimination, Concentra Health

Services, 496 F.3d at 788: Dr. James alleged that she complained of Ms. Clarke’s

March 2019 statement that she was too old to perform her job to HR, Compl. ¶ 61.

This is enough specificity to sustain a retaliation claim. The Court also disagrees with

TCA that Dr. James must identify exactly when she notified HR about Ms. Clarke’s

ageist statement. Dr. James alleges that the discriminatory statement was made in

March 2019, that she notified HR before the decision to terminate her, and that she

was notified of her impending termination in June 2019. Id. ¶¶ 60–61; 8/6/2019

Email. She has adequately pled that her report of age discrimination caused her

termination.

      The Court finds, in viewing the allegations of the complaint in the light most

favorable to Dr. James, that Dr. James sufficiently pleads a retaliation claim based

on age discrimination under the ADEA. However, she fails to sufficiently plead a

retaliation claim based on race discrimination under Title VII and Section 1981.

   III.   Retaliation under the Illinois Whistleblower’s Act (Count V)

      In Count V, Dr. James alleges that TCA retaliated against her for the

disclosures she made to Ms. Clarke, as well as to government officials and regulatory

officials, including but not limited to her alderperson, her state representative, her

state senator, and the Illinois Bureau of Primary Care. Compl. ¶¶ 70–71; 8/6/19

Email; 8/7/19 Email; 9/19/19 Email.

      Under the IWA, an employer may not retaliate against an employee:




                                          11
             who discloses information in a court, an administrative
             hearing, or before a legislative commission or committee, or
             in any other proceeding, where the employee has reasonable
             cause to believe that the information discloses a violation of
             a State or federal law, rule, or regulation. 740 ILCS
             174/15(a);

             for disclosing information to a government or law
             enforcement agency, where the employee has reasonable
             cause to believe that the information discloses a violation a
             State or federal law, rule, or regulation. 740 ILCS 174/15
             (b);

             for refusing to participate in an activity that would result in
             a violation of a State or federal law, rule, or regulation. 740
             ILCS 174/20;

             [through an] act or omission . . . materially adverse to a
             reasonable employee . . . because of the employee disclosing
             or attempting to disclose public corruption or wrongdoing.
             740 ILCS 174/20.1; or

             [by] threatening any employee with any act or omission if
             that act or omission would constitute retaliation against the
             employee under this Act. 740 ILCS 174/20.2.

       “The purpose of the IWA is ‘to protect employees from adverse employment

actions in retaliation for reporting or refusing to engage in unlawful conduct by their

employers.’” Huang v. Fluidmesh Networks, LLC, 2017 WL 3034672, at *6–7 (N.D.

Ill. July 18, 2017) (quoting Young v. Alden Gardens of Waterford, LLC, 30 N.E.3d 631,

654 (Ill. App. Ct. 2015)).

       As a preliminary matter, there is no cause of action under the IWA where an

employee reveals information only to his or her employer. Zelman v. Hinsdale Twp.

High Sch. Dist. 86, 2010 WL 4684039, at *2 (N.D. Ill. Nov. 12, 2010); see also Rufus

v. City of Chi., 2018 WL 1911799, at *4 (N.D. Ill. Apr. 23, 2018) (“The IWA normally




                                           12
does not protect employees who merely make internal disclosures to their own

employers.”). As such, Dr. James cannot state an IWA claim based on her disclosure

to Ms. Clarke, her employer.

      TCA argues that, based on her own Complaint and exhibits thereto, Dr.

James’s whistleblowing claim is implausible. Memo. Dismiss at 8–9. TCA reasons

that since Dr. James alleges that was told in June that she would be fired in

September, there can be no causal connection between the protected activity of

disclosures to government authorities and the alleged retaliatory action. Id. at 9

(citing Bello v. Vill. of Skokie, 151 F. Supp. 3d 849, 865 (N.D. Ill. 2015)). The Court

agrees. Here, Dr. James alleges that she was informed in June (or July) 2019 that

she would be terminated in September 2019. Compl. ¶ 22; 8/6/2019 Email. It was not

until August 2019 that Dr. James notified her alderman or state representative about

her concerns about TCA. 8/6/2019 Email; 8/7/2019 Email. And she did not notify the

Illinois Bureau of Primary Care about TCA’s alleged misconduct until September 1,

2019. 9/1/2019 Email. The Court fails to see how Dr. James’s termination, of which

she was notified in June (or July), could be retaliation for disclosures she made to

either elected public officials or the Illinois Bureau of Primary Care in August and

September 2019. In light of this finding, the Court need not address TCA’s alternative

argument that Dr. James’s letters to the alderman and state representative do not

constitute a “government or law enforcement agency” for purposes of the IWA. Memo.

Dismiss at 9 n.6. 4


4
 Defendants raise this argument in a footnote. Generally, the Court will not consider
substantive arguments raised only in a footnote. See MEMORANDUM OF LAW REQUIREMENTS,


                                          13
      The Court finds, when viewing the allegations of the Complaint in the light

most favorable to Dr. James, that Dr. James has not properly pled a retaliation claim

under the IWA. The motion to dismiss Count V is granted and Count V is dismissed

without prejudice.

                                       Conclusion

      For the foregoing reasons, Defendants’ Partial Motion to Dismiss is granted in

part and denied in part. Defendants’ Motion to Dismiss Counts I, II, and IV (as Count

IV relates to retaliation under the ADEA) is denied. Defendants’ Motion to Dismiss

Counts IV and V (as Count IV relates to retaliation under Title VII and 42 U.S.C.

§ 1981) is granted. Count IV as it relates to retaliation under Title VII and Section

1981, and Count V are dismissed without prejudice. If Dr. James wishes to file an

amended complaint consistent with this Opinion, she must do so by July 29, 2021.



Dated: July 8, 2021
                                                United States District Judge
                                                Franklin U. Valderrama




https://www.ilnd.uscourts.gov/judge-info.aspx?zFOuol9sgkvUjRK1U/CzEg==. However, this
case was reassigned to this Court after Defendants filed their motion to dismiss. See Mot.
Dismiss; R. 16.


                                           14
